Case 2:20-cv-00090-KS-MTP Document1 Filed 05/12/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF MISSISSIPPI
EASTERN DIVISION

 

REBECCA WEST PLAINTIFF

VERSUS CIVIL ACTION NO: DOC yAO-KSAM VP

CENTON BANCORP, INC. AND
RICHTON BANK AND TRUST DEFENDANT

 

COMPLAINT
(JURY TRIAL DEMANDED)

 

COMES NOW, Plaintiff, by and through her attorney Benjamin U. Bowden of
Vaughn & Bowden, PA, and files this her Complaint against Centon Bancorp, Inc. and
Richton Bank and Trust, and in support of same, would show unto this Court as follows,
to wit:

PARTIES

il. That Plaintiff is an adult resident citizen of Perry County Mississippi whose
address is 3517 Pat James Road, Richton, Mississippi.

2. Defendant, Centon Bancorp, Inc., is a Mississippi corporation and holding
company of Defendant, Richton Bank and Trust Company, and can be served with
process upon its registered agent, William S. Granberry, Jr. at 114 South Front Street,

Richton, Mississippi 39476,
Case 2:20-cv-00090-KS-MTP Document1 Filed 05/12/20 Page 2 of 5

3, Defendant, Richton Bank and Trust Company, is a Mississippi corporation
which is wholly owned and held by Defendant, Centon Bancorp, Inc., and can be served
with process upon William S. Granberry, Jr. at 114 South Front Street, Richton,
Mississippi 39476,

JURISDICTION
4, That this Court has jurisdiction of this matter pursuant to 28 U.S.C, § 1331,

as this action involves laws of the United States (Federal Question). Furthermore, this

 

- Court has venue in this cause pursuant to the General Venue Statute, 28 U.S.C. §1391,in

as much as the claim arose out of actions which were performed in substantial part in this
judicial district.
FACTS

5. Plaintiff, former Senior Vice President Compliance Officer with Defendant
would show that on or about January 29, 2018, she filed an EEOC charge in which she
alleged sexual harassment and hostile work environment which resulted in her
constructive termination from Defendant, These charges were the subject of an extensive
investigation by the EEOC which ultimately resulted in a Determination issued on
January 31, 2020, wherein the EEOC Area Director concluded, “ that there is reasonable
cause to believe that Respondent (Defendant) subjected the Charging Party (Plaintiff) and

another female employee to a hostile work environment of a sexual nature and their work

 

 
Case 2:20-cv-00090-KS-MTP Document1 Filed 05/12/20 Page 3 of 5

condition became so deplorable until a reasonable person would have been compelled to
resign.” See Determination attached hereto as Exhibit “A.” That Determination also
invited Defendant to participate in conciliation which Defendant never accepted.
Thereafter, on or about February 27, 2020, the EEOC Director issued a Notice of Right to
Sue, a copy of which is attached as Exhibit “B.” Hence, it is clear that Plaintiff has
exhausted her administrative remedies, and has filed this Complaint within the required

ninety (90) day time limitation.

6. Plaintiff alleges herein that her supervisor, Ralph Olier, who is President

and Director of Defendant, Centon Bancorp, Inc., and President of Defendant, Richton
Bank and Trust, repeatedly subjected Plaintiff to sexual harassment and a hostile work
environment of a sexual nature. These acts were sufficiently severe and pervasive as to
alter the conditions of Plaintiff's employment and created an abusive working
environment. Further, these unlawful acts were of such a nature that it compelled
Plaintiff to resign, Further, Plaintiff would assert that the actions of Ralph Olier were so
open and pervasive that the Defendants knew or should have known of said actions, and,
therefore, Defendants’ board possessed constructive knowledge of those actions. Indeed,
Ralph Olier is a member of the Board of Directors of Defendants. In other words,
Defendants’ board members or other superiors of Ralph Olier should have known of his

actions if they had exercised reasonable care, Indeed, Plaintiff would assert that other

 
Case 2:20-cv-00090-KS-MTP Document1 Filed 05/12/20 Page 4of5

directors did possess knowledge. Additionally, whether or not there may have been a
grievance policy in place, this does not absolve Defendant of liability, as Mr. Olier’s
supervisors or other directors either had actual or constructive knowledge of the acts of
Olier. Further, Plaintiff was subject to Defendants’ structures, customs and practices,
which caused her to reasonable believe that if she reported these discriminatory and
harassing actions to any other Directors, including William Granberry (owner of

Defendants), she would have been met with additional retaliatory actions. Therefore,

Plaintiff was faced with the impossible choice of continuing to live with the harassing
actions or to make additional reports of same, and face increased harassment. This
ultimately resulted in Plaintiff's reasonable decision to resign her long-term employment,
for which she consistently received glowing evaluations over the years of her
employment.
DAMAGES

7, Plaintiff would show that as a proximate result of the above referenced
actions and/or inactions on the part of Ralph Olier and Defendants, she has suffered
losses of back pay and front pay, sustained other financial loss, and sustained
mental/emotional injuries for which Plaintiff is entitled to recover of and from Defendant,
Additionally, Plaintiff would state that she is entitled to attorney's fees pursuant to 42

U.S.C, § 1988, as well as to recover other damages she has sustained which will be shown

 
Case 2:20-cv-00090-KS-MTP Document1 Filed 05/12/20 Page 5of5

at trial.

8. Further, Plaintiff would assert that Defendants acted with malice or with

reckless indifference to the federally protected rights of Plaintiff. Plaintiff, therefore, is

entitled to punitive damages to be decided by a jury, subject to any statutory limitations.

WHEREFORE, PREMISES CONSIDERING, Plaintiff would pray that Plaintiff

demands judgment of and from Defendant in an amount to be determined by a jury in

this cause, to include, but not limited to: front pay, back pay, damages for emotional

distress, punitive damages, attorney’s fee and court cost, together with pre-judgment and

post-judgment interest.

RESPECTFULLY SUBMITTED, this the 12** day of May, 2020.

BY:

   
   

s/ Beyamin WU, Bowden
Benjamin U. Bowden, Esq. (MSB 3733)
Vaughn & Bowden, PA

8927 Lorraine Rd, Suite 204-B
Gulfport, Mississippi 39503
Telephone: (228) 896-5652

Facsimile: (228) 896-5689

Email: bbwden@vaughnbowden.com
Email: srodgers@vaughnbowden.com

s| Le In , Forsyth

M. McIntosh Forsyth, Esq. (MSB 54323)
P.O. Box 636

Richton, MS 39476

Telephone: (601)-788-5642

Email: forsyth@bellsouth.net

 
